       

 

Exhibit 10.6

 

Jacobs Engineering Group Inc.

Global Employee Stock Purchase Plan

 

 

Page 1



--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.

Global Employee Stock Purchase Plan

INDEX

 

1.      Purpose of the Plan    4 2.      Definitions    4 3.      Participation
   7 4.      Enrollment and Election Periods    8 5.      Term of Plan    9 6.
     Number and Type of Shares to Be Made Available    9 7.      Use of Funds   
9 8.      Amount of Contribution; Method of Payment    9 9.      Purchasing,
Transferring Shares    10 10.      Dividends and Other Distributions    11 11.
     Voting of Shares    12 12.      In-Service Distribution or Sale of Shares
   12 13.      Cessation of Active Participation    12 14.      Termination of
Employment    12 15.      Assignment    13 16.      Adjustment of and Changes in
Shares    13 17.      Amendment or Termination of the Plan    13 18.     
Designation of Subsidiaries    13 19.      Operating Regulations    14 20.     
Administration    14 21.      Securities Law and Other Restrictions    14 22.
     No Independent Employees’ Rights    15

 

 

Page 2



--------------------------------------------------------------------------------

23.      Applicable Law    15 24.      Merger or Consolidation    15 I.     
Addenda    16

 

 

Page 3



--------------------------------------------------------------------------------

Jacobs Engineering Group Inc.

Global Employee Stock Purchase Plan

 

1. Purpose of the Plan

This 2001 Global Employee Stock Purchase Plan is intended to advance the
interests of Jacobs Engineering Group Inc. by encouraging stock ownership by
employees of Jacobs Engineering Group Inc. and certain subsidiaries of Jacobs
Engineering Group Inc.

 

2. Definitions

 

  (a) “Act” shall mean the Securities Act of 1933, as amended.

 

  (b) “Administrator” shall mean the bank, brokerage firm, financial
institution, or other entity or person(s) engaged, retained or appointed by the
Committee to act as the agent of the Employer and of the Participants under the
Plan from time to time.

 

  (c) “Addendum or Addenda” shall mean, individually and collectively, the
appendices A to I hereto and such other additional appendices as may be added to
this Plan at the discretion of the Committee. Each appendix will govern the
operation of the Plan in respect of the Designated Subsidiaries in the countries
named in the appendix and will be considered part of the Plan. Unless otherwise
stated, the applicable appendix for the country will govern the operation of the
Plan in that country and to that extent the appendix will override other parts
of this Plan.

 

  (d) “Board” shall mean the Board of Directors of the Company.

 

  (e) “Closing Value” shall mean, as of a particular date, the value of a Share
determined by:

 

  (i) the closing sales price for such Share (or the closing bid, if no sales
were reported) as quoted on The New York Stock Exchange, or such other
established stock exchange or national market system on which the Shares are
listed or traded, for the day for which the Closing Value is to be determined.

 

  (ii) such other valuation method as required under the applicable Local Law.

In the event that the foregoing valuation method is not practicable, the
“Closing Value” shall be determined by such other reasonable valuation method as
the Committee shall, in its discretion, select and apply in good faith as of
such date.

 

  (f) “Code” shall mean the United States Internal Revenue Code of 1986, as
amended and currently in effect, or any successor body of federal tax law in the
United States.

 

  (g) “Committee” shall mean the Board of Directors of the Company, a designated
committee thereof, or the person(s) or entity delegated the responsibility of
administering the Plan.

 

  (h) “Company” shall mean Jacobs Engineering Group Inc., including any
successor thereto.

 

  (i) “Compensation”, shall mean, unless otherwise required by the applicable
Local Law, regular fixed basic gross compensation.

“Compensation” does not include, unless otherwise required by the applicable
Local Law:

 

 

Page 4



--------------------------------------------------------------------------------

  (i) any bonus, overtime payment, contribution to an employee benefit plan or
other similar payment or contribution;

 

  (ii) amounts realized from the exercise, sale, exchange or other disposition
of a non-qualified stock option or sale, exchange or other disposition of a
stock acquired under a non-qualified stock option;

 

  (iii) amounts realized when restricted stock (or property) held by an Employee
either becomes freely transferable or is no longer subject to a substantial risk
of forfeiture or becomes fully owned by the Employee;

 

  (iv) amounts realized from the exercise, sale, exchange, or other disposition
of a qualified or incentive stock option or sale, exchange or other disposition
of stock acquired under a qualified or incentive stock option;

 

  (v) moving allowances, automobile allowances, tuition reimbursement,
financial/tax planning reimbursement, lunch vouchers, house allowances, and
other allowances that receive special tax benefits, other extraordinary
compensation, including tax “gross-up” payments, and imputed income from other
employer-provided benefits; and

 

  (vi) other amounts that receive special tax benefits, such as, but not limited
to, premiums for group term life insurance or contributions made by the Employer
(whether or not under salary reduction agreement) or mandatory payments made by
the Employer to the Employee under the applicable law of the jurisdiction in
which the Employer of this Employee is located or the Employee is employed or
resides.

 

  (j) “Designated Subsidiaries” shall mean those Subsidiaries whose Employees
have been designated by the Board, in its sole discretion, as eligible to
participate in the Plan.

 

  (k) “Election Period” shall mean the period during which Participants in the
Plan authorize payroll deductions or provide alternative contributions to fund
the purchase of Shares on their behalf under the Plan pursuant to the right to
purchase Shares granted to them hereunder. Alternative contributions for the
purpose of this Plan shall mean payment of contributions to fund the purchase of
Shares under the Plan pursuant to the right to purchase Shares granted to the
Participants hereunder through such other means as authorized by the Committee,
including, but not limited to, personal checks of the Participants. As
determined by the Committee, Election Periods may vary from country to country,
or from Designated Subsidiary to Designated Subsidiary.

 

  (l) “Eligible Employee” shall mean subject to the applicable Local Law, an
Employee of a Designated Subsidiary with one (1) year service on an Enrollment
Date. Employees of Designated Subsidiaries that have become Subsidiaries by
reason of having been acquired by the Company or a Subsidiary and companies that
have been merged with the Company or a Subsidiary may, at the discretion of the
Committee, receive credit for the time they have worked for such acquired or
merged company prior to its affiliation with the Company or the Designated
Subsidiary.

The Committee in its sole discretion may determine that the following Employees
shall not be Eligible Employees under the Plan:

 

  (i) Unless otherwise required by the applicable Local Law, Employees whose
customary employment is less than 20 hours per week or who are employed for less
than five months in any calendar year;

 

 

Page 5



--------------------------------------------------------------------------------

  (ii) Employees who are not actively employed by the Employer at the beginning
of a six-month Election Period, including Employees who are on disability, or
leave of absence;

 

  (iii) Any Employee who would own more than five (5) percent of the common
stock in the Company immediately after the Share purchase opportunity is granted
to them under the Plan. Shares that the Employee may purchase under all
outstanding stock options or such other share-based compensation plan of the
Company shall be treated as stock owned by the Employee for such purposes, even
though the option is not presently exercisable or the Shares are not presently
receivable by the Employee;

 

  (iv) Employees who are subject to Section 16(a) of the 1934 Act; and

 

  (v) Employees who are eligible to participate or who participate in the
Company’s 1989 Employee Stock Purchase Plan.

 

  (m) “Employee” shall subject to the applicable Local Law :

 

  (i) an individual who is a regular full time or part time employee of the
Employer as defined under the applicable Local Law;

 

  (ii) an individual who work schedule and is normally included in the
authorized staffing targets and budget of the Employer; and

 

  (iii) an individual who has been hired on a temporary contract but who is
expected to fill a permanent staffing need.

Unless otherwise required by the applicable Local Law, Employee shall not
include unionized Employees as defined by the regular practices of the Employer.

 

  (n) “Employer” means, individually and collectively, the Company, a Designated
Subsidiary and the Designated Subsidiaries.

 

  (o) “Enrollment Period” shall mean the period immediately preceding the
Election Period that is designated by the Committee in its discretion as the
period during which an Eligible Employee may elect to participate in the Plan.

 

  (p) “Holding Period” shall mean the period during which the Participant is not
permitted to transfer, sell, pledge or otherwise deal in the Shares credited to
the Participant’s Plan Account. Unless otherwise required by the applicable
Local Law, there is no Holding Period for the purposes of this Plan.

 

  (q) “Local Law” shall mean the laws of the jurisdiction in which the Employer
is incorporated or located or where the Employee or Participant is employed or
resides including but not limited to the securities regulatory body requirements
and the taxation requirements of that same jurisdiction.

 

  (r) “1934 Act” shall mean the United States Securities Exchange Act of 1934,
as amended, and currently in effect, or any successor body of federal securities
law in the United States.

 

  (s) “Participant” shall mean any Eligible Employee who has elected to
participate in the Plan for an Election Period by authorizing payroll deductions
or by making alternative contributions and following all applicable procedures
established by the Committee during the Enrollment Period for such Election
Period.

 

 

Page 6



--------------------------------------------------------------------------------

  (t) “Plan” shall mean this Jacobs Engineering Group 2001 Global Employee Stock
Purchase Plan and Addenda hereof; as amended from time to time.

 

  (u) “Plan Account” shall mean the individual account established for each
Participant for purposes of accounting for and/or holding each Participant’s
payroll deductions, alternative contributions, Shares, etc. The Plan Account may
be a book keeping account or a brokerage account, or such other account as
determined by the Committee.

 

  (v) “Plan Year” shall mean the period of twelve (12) calendar months
commencing on September 1 each year or such other period as determined by the
Committee.

 

  (w) “Purchase Period” shall mean a period within an Election Period of such
duration and commencing on such date as the Committee may, in its absolute
discretion, approve.

 

  (x) “Purchase Price” shall mean, for each Share purchased in accordance with
Paragraph 9 hereof, an amount equal to ninety-five percent (95%) of the Closing
Value of a Share on the last Trading Day in a Purchase Period.

Provided, however, that the Committee may, in its sole discretion, approve, in
lieu of the foregoing formula for determining the Purchase Price, the Closing
Value on the last Trading Day of the Purchase Period multiplied by any
percentage figure from eighty-five percent (85%) to one-hundred percent
(100%) as selected by the Committee.

The Purchase Price as determined hereunder may be in respect of one or more
countries and for one or more Purchase Periods and shall remain in effect until
changed by the Committee.

In no event, however, may the Committee select a Purchase Price that would be
lower than that allowed under Section 423(b)(6) of the Code or any successor
section.

 

  (y) “Shares” means shares of common stock, par value $1.00 per share, of the
Company.

 

  (z) “Subsidiary” shall mean a corporation or other entity, domestic or
foreign, of which not less than fifty percent (50%) of the voting shares are
held by the Company or a Subsidiary (except for the U.K. in which this term
shall mean a corporation or other entity, domestic or foreign, of which more
than fifty percent (50%) ownership of the voting shares are held by the Company
or a Subsidiary) whether or not such corporation or other entity now exists or
is hereafter organized or acquired by the Company or a Subsidiary (or as
otherwise may be defined in Code Section 424).

 

  (aa) “Trading Day” shall mean a day on which The New York Stock Exchange is
open for trading.

 

3. Participation

Participation in the Plan is voluntary. All Eligible Employees of an Employer
are eligible to participate in the Plan. All Eligible Employees granted rights
to purchase Shares hereunder shall have the same rights and privileges as every
other such Eligible Employee and only Eligible Employees of an Employer
satisfying the applicable requirements of the Plan will be entitled to
participate in the Plan.

 

 

Page 7



--------------------------------------------------------------------------------

4. Enrollment and Election Periods

(a) Enrolling in the Plan. To participate in the Plan, an Eligible Employee must
enroll in the Plan. Enrollment for a given Election Period will take place
during the Enrollment Period for such Election Period. The Committee shall
designate the initial Enrollment Period and each subsequent Enrollment Periods
and the Election Periods to which each Enrollment Period relates. Participation
in the Plan with respect to any one or more of the Election Periods shall
neither limit nor require participation in the Plan for any other Election
Period.

(b) The Election Period. Any Employee who is an Eligible Employee and who
desires to be granted rights to purchase Shares hereunder must enroll, in
accordance with the procedures established by the Committee, during an
Enrollment Period. Such authorization shall be effective for the Election Period
immediately following such Enrollment Period.

The duration of an Election Period shall be determined by the Committee prior to
the Enrollment Period; provided, however, that if the Committee terminates the
Plan during an Election Period, pursuant to its authority in Paragraph 17 of the
Plan, such Election Period and any associated Purchase Period shall be deemed to
end on the date the Plan is terminated. The termination of the Plan and the
Election Period shall end the Participant’s rights to contribute amounts to the
Plan or continue participation in the Election Period. The date of termination
of the Plan shall be deemed to be the final day of a Purchase Period for the
purposes of determining the Purchase Price under the Purchase Period and all
amounts contributed during the Purchase Period will be used as of such
termination date to purchase Shares in accordance with the provisions of
Paragraph 8 of this Plan or alternatively, at the sole discretion of the
Committee, refunded in cash without interest or with interest where required
under the applicable Local Law.

The Committee may designate one or more Election Periods during each Plan Year
during the term of this Plan. Any such Election Period may commence and end in
different Plan Years. On the first day or the first Trading Day of each Election
Period, as determined by the Committee, each Participant shall be granted a
right to purchase Shares under the Plan. Each right granted hereunder shall
expire at the end of the Election Period for which it was granted. In no event
may a right granted hereunder be exercised later than the period of time
specified in section 423(b)(7)(B) of the Code. Except as otherwise provided in
Paragraph 9, a right to purchase Shares granted under the Plan shall be treated
as exercised on the last Trading Day of each Election Period.

(c) Changing Enrollment. The offering of Shares pursuant to rights granted under
the Plan shall occur only during an Election Period and shall be made only to
Participants. Once an Eligible Employee is enrolled in the Plan, the Committee
or the Employer will inform the Administrator of such fact.

Once enrolled, a Participant shall continue to participate in the Plan for each
successive Election Period (s) until he or she terminates his or her
participation by revoking his or her payroll deduction authorization or by
revoking his or her alternative contribution authorization or not contributing
his or her alternative contributions or ceases to be an Eligible Employee;

Once a Participant has elected to participate under the Plan, that Participant’s
payroll deduction authorization or alternative contribution authorization shall
apply to all subsequent Election Periods unless and until the Participant ceases
to be an Eligible Employee or the Participant changes or terminates said
authorization.

 

 

Page 8



--------------------------------------------------------------------------------

Unless otherwise required by the applicable Local Law if a Participant desires
to change his or her rate of contribution during an Election Period such change
shall be effective for the next Election Period and only if such change is made
by the Participant by giving a notice to the Committee or the Employer in the
manner established by the Committee.

 

5. Term of Plan

This Plan shall be in effect from September 1, 2001, and end on August 31, 2011.

 

6. Number and Type of Shares to Be Made Available Under The Plan

Subject to adjustment as provided in Paragraph 16 hereof, the total number of
Shares made available for purchase by Participants granted rights which are
exercised under Paragraph 9 hereof is, three hundred thousand (300,000) Shares,
which may consist of authorized but unissued shares, treasury shares, or shares
purchased by the company in the open market. The provisions of Paragraph 9(d)
shall control in the event the number of Shares covered by rights which are
exercised for any Purchase Period exceeds the number of Shares available for
sale under the Plan. If all of the Shares authorized for sale under the Plan
have been sold, the Plan shall either be continued through additional
authorizations of Shares made by the Board (such authorizations must, however,
comply with Paragraph 17 hereof), or shall be terminated in accordance with
Paragraph 17 hereof.

 

7. Use of Funds

All payroll deductions or alternative contributions received or held by an
Employer under the Plan will be used to purchase Shares in accordance with the
provisions of this Plan. Any amounts held by an Employer or other party holding
amounts in connection with or as a result of payroll deductions or alternative
contributions made pursuant to the Plan and pending the purchase of Shares
hereunder shall be considered a non-interest-bearing, unsecured indebtedness
extended to the Employer or other party by the Participants, unless otherwise
required under the applicable Local Law. Administrative expenses of the Plan
shall be allocated to each Participant’s Plan Account unless the Employer pays
such expenses.

 

8. Amount of Contribution; Method of Payment

(a) Payroll Deduction or Alternative Contribution. Except as otherwise
specifically provided herein, the Purchase Price will be payable by each
Participant by means of payroll deduction or alternative contribution. The
payroll deduction or alternative contribution shall be in increments of one
percent (1%). Unless otherwise authorized by the Committee, the minimum payroll
deduction or alternative contribution permitted shall be an amount equal to two
percent (2%) of a Participant’s Compensation and the maximum payroll deduction
or alternative contribution shall be an amount equal to fifteen percent (15%) of
a Participant’s Compensation. In any event, the total payroll deduction or
alternative contribution permitted to be made by any Participant in any calendar
year shall be limited to the sum of legal currency equivalent of U.S. $25,000 as
specified under Section 423(b)(8)(C), or such other amount as
Section 423(b)(8)(C) of the Code, or any successor section, may hereafter allow.
The actual percentage of Compensation to be deducted or contributed shall be
specified by a Participant in his or her authorization to participate in the
Plan. Unless otherwise

 

 

Page 9



--------------------------------------------------------------------------------

authorized by the Committee, Participant may not deposit any separate cash
payments into their Plan Accounts.

Payroll deductions will commence with the first payroll issued during the
Election Period and will, except as otherwise provided herein, continue with
each payroll throughout the entire Election Period, except for pay periods for
which such Participant receives no Compensation. A pay period which ends at such
time that it is administratively impracticable to credit any payroll for such
pay period to the then current Election Period will be credited in its entirety
to the immediately subsequent Election Period. A pay period that overlaps
Election Periods will be credited in its entirety to the Election Period in
which it is paid. Alternative contributions will be made in accordance with the
procedure established by the Committee.

(b) Application of Withholding Rules. Payroll deductions or alternative
contributions shall be retained by the Employer or other party, designated by
the Committee or the Employer as the case may be, until applied to the purchase
of Shares as described in Paragraph 9 hereof and the satisfaction of any related
withholding obligations (including any employment tax obligations) under the
applicable Local Law.

At the time the Shares are purchased, or at the time some or all of the Shares
issued under the Plan are disposed of, Participants must make adequate provision
for the Employer’s tax withholding obligations (including any employment tax
obligations), if any, which arise in any applicable jurisdiction upon the
purchase or disposition of the Shares. Subject to the applicable Local Law, and
the Holding Period, if any, the Employer may instruct the Administrator to
dispose or sell such number of Shares (credited to the Participant’s Plan
Account) to raise the amount necessary, or may withhold from each Participant’s
Compensation the amount necessary, to enable the Employer to meet applicable
withholding obligations, including any withholding required to make available to
the Employer any tax deductions or benefits attributable to the sale or early
disposition of Shares by the Participant. Each Participant, as a condition of
participating under the Plan, agrees to bear responsibility for all taxes
required to be withheld in any applicable jurisdiction from his or her
Compensation as well as the Participant’s portion of applicable social security
or similar such taxes, with respect to any Compensation arising on account of
the purchase or disposition of Shares. The Employer may increase income and/or
employment tax withholding on a Participant’s Compensation after the purchase or
disposition of Shares in order to comply with the applicable tax laws in any
jurisdiction, and each Participant agrees to sign any and all appropriate
documents to facilitate such withholding.

 

9. Purchasing, Transferring Shares

(a) Maintenance of Plan Account. Upon the exercise of a Participant’s initial
right to purchase Shares under the Plan, the Administrator shall establish a
Plan Account in the name of such Participant. At the close of each Purchase
Period, the aggregate amount deducted during such Purchase Period by the
Employer from a Participant’s Compensation by way of payroll deduction or
alternative contributions made to the Plan by the Participant (and credited to
an account maintained by the Employer or other party) and interest, if any,
payable under the applicable Local Law will be communicated by the Employer to
the Administrator. The Company shall convert the said payroll deductions or
alternative contributions into US dollars in accordance with the process and at
the rate established by the Committee. The Administrator shall thereupon credit
to the Participant’s Plan

 

 

Page 10



--------------------------------------------------------------------------------

Account such US dollars. As of the last day of each Purchase Period, or as soon
thereafter as is administratively practicable, each Participant’s right to
purchase Shares will be exercised automatically for him or her by the
Administrator with respect to those amounts reported to the Administrator by the
Committee or Employer as credited to that Participant’s Plan Account. On the
date of exercise, the amount then credited to the Participant’s Plan Account for
the purpose of purchasing Shares hereunder will be divided by the Purchase Price
and there shall be credited to the Participant’s Plan Account by the
Administrator the number of whole Shares which results.

The Administrator shall hold in its name, or in the name of its nominee, all
Shares so purchased by Participants under the Plan. Participation in the Plan,
purchase, ownership and sale of Shares under the Plan, is subject to risk of
fluctuation in Shares’ price and currency exchange.

(c) Insufficient Funds for Whole Shares. In the event that the amount credited
to Participant’s Plan Account is not exactly equal to the Purchase Price for a
whole number of Shares, then any excess amount may be refunded to the
Participant without interest or where required by the applicable Local Law with
interest, or may be used to purchase Shares in the subsequent Purchase Periods,
as determined by the Committee.

(d) Insufficient Number of Available Shares. In the event the number of Shares
covered by rights which are exercised for any Purchase Period exceeds the number
of Shares available for sale under the Plan, the number of Shares actually
available for sale hereunder shall be allocated by the Administrator among the
Participants in proportion to the amount then credited to each Participant’s
Plan Account over the total amount then credited to all Participant’s Plan
Accounts. Any excess amounts withheld and credited to Participants’ Plan
Accounts then shall be returned to the Participants as soon as is
administratively practicable without interest or with interest where required by
the applicable Local Law.

(e) Handling Excess Shares. In the event that the number of Shares which would
be credited to any Participant’s Plan Account in any Purchase Period exceeds the
limit specified in Paragraph 2(l)(iii) hereof, such Participant’s Plan Account
shall be credited with the maximum number of Shares permissible, and the
remaining amounts will be refunded in cash as soon as administratively
practicable without interest or with interest where required by the applicable
Local Law or used to purchase Shares in the subsequent Purchase Periods, as
determined by the Committee.

 

10. Dividends and Other Distributions

(a) Subject to the applicable Local Law, cash dividends and other cash
distributions and stock dividend or other non-cash distributions received by the
Administrator on Shares held in custody hereunder will be credited to the Plan
Account of an individual Participants in accordance with such Participant’s
interest in the Shares with respect to which such dividends or distributions are
paid.

(b) Cash dividends or cash distributions will be paid in cash to the Participant
as soon as administratively possible, after receipt thereof by the
Administrator.

(c) Stock dividend and other non-cash distribution of property will be subject
to the similar Holding Period, if any applicable to the Shares with respect to
which the same is declared.

 

 

Page 11



--------------------------------------------------------------------------------

(d) Tax Responsibilities. The Administrator shall report to each Participant (or
Eligible Employee with a Plan Account) the amount of dividends credited to his
or her Plan Account. Subjecting the stock dividend or other non-cash
distributions to the Holding Period requirement will not relieve a Participant
(or Eligible Employee with Plan Account) of any income or other tax that may be
due on or with respect to such dividend or other non-cash distribution of
property.

 

11. Voting of Shares

A Participant shall have no interest or voting rights in the Shares until such
time as the Shares are credited to the Participant’s Plan Account. Shares held
for a Participant (or Eligible Employee) in his or her Plan Account will be
voted in accordance with the Participant’s (or the Eligible Employee’s) express
direction. In the absence of any such directions such Shares will not be voted.

 

12. In-Service Distribution or Sale of Shares

(a) Sale of Shares. Subject to the provisions of Paragraph 20 hereof, a
Participant may at any time after the end of the Holding Period, if any, and
without withdrawing from the Plan, by giving notice to the Administrator, direct
the Administrator to sell all or part of the Shares held on behalf of the
Participant. Upon receipt of such a notice, the Administrator shall, as soon as
practicable after receipt of such notice, sell such Shares and transmit the net
proceeds of such sale (less any bank service fees, brokerage charges, transfer
or withholding taxes, and any other transaction fee, expense or cost) to the
Participant.

(b) In-Service Share Distributions. A Participant may after the end of the
Holding Period, if any, and without withdrawing from the Plan, request that a
certificate for all or part of the whole number of Shares held in his or her
Plan Account be sent to him or her as described in Paragraph 9(a) above. All
such requests must be submitted in writing to the Administrator. The
Administrator may impose a reasonable charge, to be paid by the Participant, for
each stock certificate so issued.

 

13. Cessation of Active Participation

A Participant may during the Enrollment Period, by giving notice to the
Committee or the Employer, in the manner established by the Committee, revoke
his or her authorization for payroll deduction or alternative contribution for
the Election Period to which such Enrollment Period relates. Unless otherwise
required by the applicable Local Law, a Participant may not terminate his or
participation by revoking his or her authorization for payroll deduction or
alternative contribution or not contributing his or her alternative
contributions for the Election Period after such Election Period has commenced.
If a Participant terminates his or her participation in the Plan during an
Election Period, such termination shall be effective for the next Election
Period, and only if such change is made by the Participant by giving notice to
the Committee or the Employer in the manner established by the Committee.

 

14. Termination of Employment or Cessation on Eligible Employee

In the event that a Participant ceases to be employed by the Company or a
Designated Subsidiary for any reason, including death, disability, retirement or
voluntary or involuntary termination, or ceases to be an Eligible Employee, then
the Participant’s rights under the Plan shall terminate.

 

 

Page 12



--------------------------------------------------------------------------------

Except as provided in Paragraph 15, below, the Company shall as soon as
administratively possible, refund to the Participant without interest or where
required by the applicable Local Law with interest the payroll deductions or
alternative contributions made by the Participant during the Purchase Period in
which such termination of employment or cessation of eligibility occurs, unless
such payroll deductions or alternative contributions have already been used to
purchase Shares in respect of that Purchase Period.

 

15. Assignment

The payroll deductions, or alternative contributions or interest where payable
under the applicable Local Law credited to a Participant’s Plan Account, or any
rights to purchase Shares under the Plan may not be assigned, alienated,
transferred, pledged, or otherwise disposed of in any way by a Participant other
than by will or the laws of descent and distribution. Any such assignment,
alienation, transfer, pledge, or other disposition shall be without effect,
except that the Committee may treat such act as an election to withdraw from the
Plan. A Participant’s right to purchase Shares under this Plan may be
exercisable during the Participant’s lifetime only by the Participant. A
Participant’s Plan Account shall be payable to the Participant’s estate upon his
or her death in accordance with the applicable law of death and descent and
distribution.

 

16. Adjustment of and Changes in Shares

If at any time after the effective date of the Plan the Company shall subdivide
or reclassify the Shares with respect to which a purchase right has been or may
be granted under the Plan, or shall declare thereon any stock split or dividend
payable in Shares, or shall alter the capital structure of the Shares or the
Company in any similar manner, then the number and class of Shares held in the
Plan and which may thereafter be subject to the Share purchase right granted
under the Plan (in the aggregate and to any Participant) shall be adjusted
accordingly, and in the case of each right outstanding at the time of any such
action, the number and class of Shares which may thereafter be purchased
pursuant to such right and the Purchase Price shall be adjusted accordingly, as
necessary to preserve the rights of the holder(s) of such Shares and right(s).

 

17. Amendment or Termination of the Plan

The Committee shall have the right, at any time, to amend, modify or terminate
the Plan without notice; provided, however, that no Participant’s existing
rights shall be adversely affected by any such amendment, modification or
termination, except to comply with the applicable Local Law, stock exchange
rules or accounting rules.

Notwithstanding the foregoing, the Committee shall have the right to terminate
the Plan with respect to all future payroll deductions or alternative
contributions and related purchases at any time. Such termination of the Plan
shall also terminate any current Election Period and any associated Purchase
Period in accordance with Paragraph 4 of the Plan.

 

18. Designation of Subsidiaries

Subsidiaries may be added as Designated Subsidiaries by the Committee in its
sole discretion from time to time.

 

 

Page 13



--------------------------------------------------------------------------------

19. Operating Regulations

The Committee may make regulations for the operation of the Plan that are not
inconsistent with these rules to apply to Employees and Participants who are
employed or resident outside of the United States of America (provided such
regulations are not in violation of the applicable Local Law) including, but not
limited to, regulations in respect of those matters set out at Paragraphs 2(d),
2(h), 2(k), 2(l), 4, 7, 9, 13, 14, 17 and 20 hereof. Regulations shall be made
by way of Addendum.

 

20. Administration

(a) Administration. The Plan shall be administered by the Committee. The
Committee shall be responsible for the administration of all matters under the
Plan which have not been delegated to the Administrator. The Committee shall
have full and exclusive discretionary authority to construe, interpret and apply
the terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan. Any rule or regulation adopted by the Committee
shall remain in full force and effect unless and until altered, amended or
repealed by the Committee.

(b) Specific Responsibilities. The Committee’s responsibilities shall include,
but shall not be limited to:

 

  (i) interpreting the Plan (including issues relating to the definition and
application of “Compensation”);

 

  (ii) identifying and compiling a list of persons who are Eligible Employees
for an Election Period;

 

  (iii) identifying those Eligible Employees not entitled to be granted rights
or other rights for an Election Period on account of the limitations described
in Paragraph 2(k)(iii) hereof;

 

  (iv) providing to Participants upon request Company financial statements which
are publicly available; and

 

  (v) delivering to the Participants stock certificates, subject to Holding
Period, if any, representing the Shares purchased or credited to the
Participant’s Plan Account.

The Committee may from time to time adopt rules and regulations for carrying out
the terms of the Plan. Interpretation or construction of any provision of the
Plan by the Committee shall be final and conclusive on all persons, absent
specific and contrary action taken by the Board. Any interpretation or
construction of any provision of the Plan by the Committee or the Board shall be
final and conclusive.

 

21. Securities Law and Other Restrictions

Notwithstanding any provision of the Plan to the contrary, no payroll deductions
or alternative contributions shall take place and no Shares may be purchased or
sold under the Plan until a registration statement has been filed and become
effective with respect to the issuance of the Shares covered by the Plan under
the Act and any other required action has been taken under any other applicable
Local Law of the jurisdiction in which the Employer of the Employee is located
or the Employee is employed or resides. Prior to the effectiveness of such
registration statement, Shares subject to purchase under the Plan may be offered
to Eligible Employees only pursuant to an

 

 

Page 14



--------------------------------------------------------------------------------

exemption from the registration requirements of the Act and pursuant to any
other action that is required under any applicable Local Law.

 

22. No Independent Employees’ Rights

Nothing in the Plan shall be construed to be a contract of employment between an
Employer or its parent or any Subsidiary and any Employee, or any group or
category of Employees (whether for a definite or specific duration or
otherwise), or to prevent the Employer, its parent or any Subsidiary from
terminating any Employee’s employment at any time, in accordance with the
applicable Local Law. Nothing in this Plan shall be construed as conferring any
rights of a shareholder in any Employee or any other person until the Shares are
credited to the Plan Account.

 

23. Applicable Law

(a) Section 423 of the Code. The Plan shall be construed, administered and
governed having regard to Section 423 of the Code.

(b) Other Applicable Law. Subject to Paragraph 23(a) hereof, the Plan shall be
construed, administered and governed in all respects under the laws of the State
of California.

 

24. Merger or Consolidation

Each outstanding purchase right will automatically be exercised immediately
prior to the effective date of any Corporate Transaction (as defined below), by
applying the accumulated payroll deductions or alternative contributions and
interest where payable under the applicable Local Law, of each Participant for
the Purchase Period in which such Corporate Transaction occurs to the purchase
of whole Shares at the Purchase Price for such Purchase Period by treating the
day immediately prior to the effective date of any Corporate Transaction as the
last Trading Day of the Purchase Period, unless the Committee determines, in the
exercise of its sole discretion, to establish an earlier date as the last
Trading Day of the Purchase Period, or to provide that purchase rights shall be
assumed by a successor entity that is a party to the Corporate Transaction or
terminate the Plan as of the end of the Purchase Period immediately preceding
the effective date of the Corporate Transaction and promptly refund to
Participants all payroll deductions or alternative contributions and interest
where payable under the applicable Local Law accumulated through such effective
date. The applicable limitation on the number of whole Shares purchasable per
Participant will continue to apply to any purchase made hereunder. With respect
to Shares acquired prior to or in connection with a Corporate Transaction, each
Participant will thereafter be entitled to receive as soon as practicable
following the effective date of such Corporate Transaction the securities or
property which a holder of Shares of the Company was entitled to receive in
connection with such Corporate Transaction. For purposes of this Paragraph 23,
“Corporate Transaction” shall mean a transaction by which the Company is
acquired by merger or sale of all or substantially all of the Company’s assets
or outstanding voting stock.

 

 

Page 15



--------------------------------------------------------------------------------

I.    Addenda

 

 

Page 16